Citation Nr: 1515784	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1981 to June 1985 and in the Coast Guard from September to October 2005.  He also had service in the Reserves and National Guard as discussed in the decision below.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an December 2010 Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, hearing loss or tinnitus during active duty service.  

2.  An October 2010 VA examination reveals a current hearing loss disability which the Veteran reports had its onset four years earlier; he reported a four year history of symptoms of tinnitus at the same examination.  

3.  There is no probative evidence which links the Veteran's current hearing loss or tinnitus to any period of active military service.  

4.  Hearing loss and tinnitus were not manifest within the first year of the Veteran's separation from active duty in 1985.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice, Assistance and the Criteria for Service Connection

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims for service connection in a letter dated August 2010 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; a VA examination report; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in October 2010, which is adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain chronic diseases, including other organic diseases of the nervous system, will be presumed if they are manifest to a compensable degree within the year after active service in the case of any veteran who served for 90 day or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The requirement of 90 days' service means active, continuous service.  38 C.F.R. § 3.307 (a)(1).

Sensorineural hearing loss is considered subject to § 3.309(a) as an organic disease of the nervous system.  VA Training Letter 10-02.  Tinnitus is also held to be an "other organic disease of the nervous system" under 38 C.F.R. § 3.309.  Fountain v. McDonald, --- Vet.App. ----, 2015 WL 510609 (Vet.App.).   

VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  However, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

II.  Service

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training [ADT] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during  inactive duty training.  

The Veteran served on active duty in the Air Force from June 1981 to June 1986.  From June 1986 to February 1987 he was a member of the Air Force Reserve; however his retirement points statement does not reveal that he had any periods of IDT or ADT during this period of time.  

From July 1987 to September 1998 he was a member of the Air National Guard.  His retirement point statement indicates that he had various periods of IDT (drill duty) as well as periods of ADT during his membership in the Air National Guard.  

In September 1998, he joined the Coast Guard Reserve and served until July 2010.  Again, during this time he had documented periods of IDT (drill duty) as well as periods of ADT.  During service in the Coast Guard Reserve, he was also activated for a period of active duty for one month from September to October 2005, for hurricane relief efforts.  

The Veteran's complete service treatment records for his period of active duty Air Force service are not available.  Specifically his separation examination report cannot be obtained.  VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to the veteran regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Veteran has been informed to the unavailability of these records.  However, service treatment records adequate for the adjudication of the Veteran's claim are available.  Specifically, while a 1985 separation examination report is not of record, an April 1987 Air National Guard entry examination report is of record and documents the Veteran's hearing at that point in time, which is after his claimed noise exposure during active duty.  

III.  Factual Background and Analysis.

Again, the Veteran served on active duty in the Air Force from June 1981 to June 1985.  In February 1981, pre-induction audiology examination revealed normal hearing.  The Veteran separated from active duty in June 1985.  While no separation examination is of record, in April 1987 full examination was conducted upon his enlistment into the Air National Guard.  The April 1987 examination report reveals that the Veteran's ears and drums were normal on clinical evaluation.  Audiology examination also revealed normal hearing with no documented hearing threshold levels above 20 decibels.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In February 1991 a periodic National Guard examination of the Veteran was conducted.  Audiology examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
-5
LEFT
10
5
0
10
30

In April 1996, another periodic National Guard examination of the Veteran was conducted.  Audiology examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
25
LEFT
10
10
0
15
35

The pure tone thresholds, in decibels, at 6,000 Hertz were 25 in the right ear and 30 in the left ear.

In June 1998 entry examination of the Veteran was conducted in conjunction with his entry into the Coast Guard reserve.  On the report of medical history he specifically indicated that he did not have complaints, or a history, of hearing loss.  Audiology examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
10
0
20
25

The pure tone thresholds, in decibels, at 6,000 Hertz were 30 in the right ear and 35 in the left ear.

In March 2003, a periodic Coast Guard Reserve examination was conducted.  Audiology examination revealed pure tone thresholds, in decibels, at this time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
25
LEFT
5
10
0
20
35

The pure tone thresholds, in decibels, at 6,000 Hertz were 30 in the right ear and 35 in the left ear.

In August 2007 another Coast Guard Reserve periodic examination was conducted.  Audiology examination revealed pure tone thresholds, in decibels, at this time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
30
LEFT
15
10
5
30
30

The pure tone thresholds, in decibels, at 6,000 Hertz were 30 in the right ear and 30 in the left ear.

In October 2010 a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported bilateral hearing loss which was worse in the left ear; he reported noticing the difficulty hearing approximately four years earlier.  He also reported an onset of tinnitus symptoms beginning four years earlier.  The Veteran reported noise exposure during active duty in the Air Force without hearing protection.  He reported similar noise exposure during his time in the Air Force Reserves, National Guard, and Coast Guard Reserve albeit with hearing protection.  He also reported a history of civilian occupational and recreational noise exposure.  He has never reported what his civilian occupation was from his separation from active duty in 1985 until the present.  

Audiology examination revealed pure tone thresholds, in decibels, at this time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
45
LEFT
15
10
10
45
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  These findings reveal the presence of a current hearing loss disability under 38 C.F.R. § 3.385. 

The examiner's medical opinion was that the Veteran's hearing loss and tinnitus were not caused by the Veteran's active military service.  The examiner specifically reviewed the evidence of record with specific reference to the examination reports indicated above.  The examiner stated the Veteran's hearing was normal on separation from active duty in 1985 as evidenced by the normal hearing test results on the 1987 examination report.  The examiner also stated that the audiology data on the 2003 and 2007 examination reports indicated stable hearing sensitivity thresholds which indicated no progression of hearing loss due to the one month period of active duty service in 2005.  

On the VA Form 646 dated March 2014, the Veteran's representative states that the Veteran "is competent to state that he has had ringing in his ears since service, because ringing in the ears is capable of lay observation."  While the Veteran is competent to make such a statement, he never has.  The only statement of record from the Veteran with respect to him noticing symptoms of hearing loss and tinnitus is contained in the 2010 VA examination report where he reported a history dating back only 4 years, not back to his active duty service which ended over two decades earlier.  

The preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  There is no evidence of complaints of, treatment for, or diagnosis of hearing loss or tinnitus during the Veteran's period of active duty in the Air Force.  There is no evidence linking the Veteran's hearing loss or tinnitus to any injury during any period of IDT, or any disease or injury during any period of ADT or active duty.  The only probative medical opinion of record indicates that the Veteran's hearing loss and tinnitus are not related to any period of active military service.  Accordingly, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


